Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  This office action is in response to the amendment filed on 11/19/20. Claims 1-6 and 8-15 are pending in this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.   Claim(s) 1-6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ramchandran (2015/0370518) .
  With regard to claim 1,  Ramchandran teaches an imaging device (102) comprising: a lock to secure a consumable to the imaging device (see p[0020, 0023 and 0025]);   a feedback engine (114) to selectively generate a signal in response to an actuation event to control a component to indicate the consumable is secured (see p[0049]); a lock 


  With regard to claim 2,  Ramchandran further teaches a communication engine to receive a disengage authorization from the remote system the lock control engine to determine the actuation event is approved according to the disengage authorization (reads on p[0033,0036 and 0049]).

   With regard to claim 3,  Ramchandran further teaches an authentication engine to determine whether the consumable has been replaced (see claims 3,7 and p[0037]). 
 
    With regard to claim 4,  Ramchandran further teaches wherein the consumable replacement notification includes consumable level information to indicate an amount of unused printing material in the consumable (reads on claims 4,14 and p[0037]).

    With regard to claim 5,  Ramchandran further teaches wherein the component indicates the consumable is secured by generating signals chosen from a visual signal (see claims 5,9,13,15 and p[0057]).

   With regard to claim 6, Ramchandran teaches a method for providing access to a consumable coupled to an imaging device (see figs. 1-4), comprising: detecting a consumable unlock event (see p[0044-0048]); determining whether the consumable is locked (see p[0020,0025,0049]); in response to determining that the consumable is locked, causing actuation of a component to indicate the consumable is locked (reads on p[0025,0033,0044-0049]); receiving a disengage authorization (see p[0033, 0048]); and unlocking the consumable in response to the disengage authorization (see p[0036,0049]) and  determining whether the consumable has been replaced; and 
in response to determining that the consumable has been replaced (see claims 3,7 and p[0037]), sending a consumable replacement notification to a remote system (see claims 2 and 3), wherein the consumable replacement notification includes consumable level information to indicate an amount of unused printing material In the replaced consumable (reads on p[0026,0027,0030,0042 or 0045), clearly the external web-service can request level information at any time, including after consumable is replaced).

  With regard to claims 8-15, the limitation of claims 8-15 are covered by the limitations of claims 1-6 above.
                                                    Conclusion  
3.   With regard to Applicant’s that Ramchandran does not disclose any action of 
providing a consumable has been replace in the device and replacement notification. 
Examiner disagrees with Applicant’s conclusion. Examiner asserts that Ramchandran 

notification (reads on p[0026,0027,0030,0042 or 0045), clearly the external web-service can request consumable level information at any time, including after consumable is replaced).

4.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

   
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.      
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for 

the organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
March 1, 2020